Appeal from a decision and award of the Workmen’s Compensation Board for death benefits; the board finding that an accidental blow to the abdomen caused bilateral hernias, for which surgery was inadvisable because of a heart condition; that decedent became and remained disabled until his death more than eight years later following a cerebral hemorrhage of some months before; and that the hernias and their complications were contributory causes of death. Appellants’ medical proof was that death was due solely to the natural progression of decedent’s condition of arteriosclerosis and hypertension terminating in a cerebral vascular accident, but there was medical evidence that the hernia was of inordinate size and uncontrollable and “ not only contained a large amount of bowel and mesentery but probably a part of the bladder”; that there was constant toxemia due to sluggish elimination of the bowel content and that a severe hemorrhage from the bowel caused a severe systemic shock from which decedent never recovered; that the condition aggravated his hypertension; and that death was hastened by these conditions. This evidence was substantial and the board was entitled to accept it. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.